DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks in the pre-appeal brief request for review, filed on 3/25/2021, and the arguments and remarks, filed on 10/13/2020, which claims 1-20 are presented for further examination.

Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant argued that the new grounds of rejection was not necessitated by applicant’s amendment and that finality was improper, see the bottom of page 4 to page 5 of applicant’s remarks, filed on 3/25/2021.
For clarity of the record, applicant’s submission of an IDS, on 8/13/2020, prompted the new grounds of rejection and not applicant’s amendment, see the bottom of page 10 of the final Office action, dated 1/8/2021; however, applicant did not pay the required IDS fee in order to make the rejection final based on the IDS.  It was for that reason, finality was improper and not as applicant argues.

MPEP 706.07(a) states:
Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art.

Applicant argues that “…This is tied to the technical effect that ‘by dynamically executing a transaction for deleting a node, the node can be deleted without having to disrupt the operation of the blockchain network…system down town is avoided during the node deletion process, and the blockchain network sustains its normal operation’ (emphasis added).  Specification at 24. …Maeda never contemplates any issue that disabling nodes disrupts the normal phase of PBFT consensus algorithm….”, see the middle of page 10 to the middle of page 11 of applicant’s remarks, filed on 10/13/2020.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  None of what applicant argues is explicitly recited in the claim language nor can be reasonably inferred from the claim language.  As such, applicant’s arguments are mere allegations of patentability/distinction over the cited prior art are unpersuasive.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 1/25/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 7, 10-12, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US 2019/0188086 A1 (hereinafter “Maeda”) in view of Zhebing et al., CN107579848A (hereinafter “Zhebing”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 12 and 20
Maeda discloses a computer-implemented method for disabling consensus node from performing consensus verification, the computer-implemented method comprising:
storing, locally at a first node of a blockchain network, a node list, the node list comprising of all nodes of the blockchain network including the first node and a second node (Maeda, [0040], see list of computing nodes list indicating that the computing nodes are members of a blockchain group and where the computing node can store the list locally), 
obtaining a transaction comprising a request for disabling the second node from performing consensus verification (Maeda, [0040], see updating the list of computing nodes to remove [i.e., disable] from the list computing nodes that opt out of the blockchain group);
in response to that consensus verification of the transaction succeeds, disabling the second node from performing consensus verification in the blockchain network by deleting the second node from the node list (Maeda, [0040], see updating the list of computing nodes to remove from the list computing nodes that opt out of the blockchain group);


On the other hand, Zhebing discloses consensus node (Zhebing, page 1, line 30-page 2, line 55, see safely and reliably dynamically change consensus nodes in the PBFT consensus mechanism of the blockchain network);
wherein the blockchain network is based on Practical Byzantine Fault Tolerance (PBFT) as a consensus algorithm, and one of the consensus nodes is designated as a primary node for initiating consensus verifications (Zhebing, page 1, line 30-page 2, line 55, see safely and reliably dynamically change consensus nodes in the PBFT consensus mechanism of the blockchain network);
the node list comprising sequentially numbering of all consensus nodes of the blockchain network (Zhebing, page 14, lines 566-577, see modifying the consensus node set Note: Zhebing differs in that the nodes in the node list are sequentially numbered; however, sequentially numbering the nodes is an obvious implementation detail not requiring the exercise of any inventive skill and, therefore, lacks an inventive step);
sequentially re-numbering in the node list a plurality of remaining consensus nodes of the blockchain network excluding the second consensus node (Zhebing, page 14, lines 566-577, see modifying the consensus node set list, see changing the consensus node list and proceeding to the next round of consensus, see a new consensus node set list with malicious nodes deleted is used to start the next round of consensus and see starting from the next block after the system transaction of the node is updated, the nodes of the entire network adopt the consensus node list with the malicious node deleted); and
performing view change protocol of PBFT based at least on the re-numbered plurality of remaining consensus nodes in the node list (Zhebing, page 1, line 30-page 2, line 55, see safely and reliably dynamically change consensus nodes in the PBFT consensus mechanism of the blockchain network; and Zhebing, page 14, lines 566-577, see modifying the consensus node set list, see changing the consensus node list and proceeding to the next round of consensus, see a new consensus node set list with malicious nodes deleted is used to start the next round of consensus and see starting from the next block after the system transaction of the node is updated, the nodes of the entire network adopt the consensus node list with the malicious node deleted).  It would have been obvious to one of ordinary skill in the art at the time the 
With respect to claim 12, Maeda discloses a non-transitory computer-readable storage medium executable by one or more processors (Maeda, [0025], see memory and processor).
With respect to claim 20, Maeda discloses a system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions (Maeda, [0025], see memory and processor).

Claims 3 and 14
With respect to claims 3 and 14, the combination of Maeda and Zhebing discloses wherein the change of the designation of the primary node enables the plurality of remaining consensus nodes to participate in future consensus verifications without the second consensus node (Maeda, [0040], see updating the list of computing nodes to remove from the list computing nodes that opt out of the blockchain group, which means that the removed computing node will not participate in future actions in that blockchain group because it has been removed and where blockchain requires consensus to add/remove data).

Claims 6 and 16
With respect to claims 6 and 16, the combination of Maeda and Zhebing discloses wherein the obtaining, by a first consensus node, a transaction comprises:
obtaining the transaction from a client-side device or a command console of a controller (Zhebing, Fig. 1, see network environment).

Claims 7 and 17
With respect to claims 7 and 17, the combination of Maeda and Zhebing discloses wherein:
the node list comprises, for each consensus node in the list, one or more of the following: an identifier (Zhebing, page 14, lines 566-577, see modifying the consensus node set list, see changing the consensus node list, where the nodes have to be distinguishable some way from one another in the list), an IP address, and a port number.

Claim 10
With respect to claim 10, the combination of Maeda and Zhebing discloses wherein the obtaining a transaction comprises:
obtaining the transaction from the second consensus node, a third consensus node of the blockchain network (Zhebing, page 6, lines 217-226, see the priority transaction queue is not exclusive to any node), or an external device.

Claims 11 and 19
further comprising:
participating in consensus verification without the second consensus node (Maeda, [0040], see updating the list of computing nodes to remove from the list computing nodes that opt out of the blockchain group, which means that the removed computing node will not participate in future actions in that blockchain group because it has been removed and where blockchain requires consensus to add/remove data).

Claim(s) 2, 8, 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zhebing in further view of Abraham et al., US 2019/0377648 A1 (hereinafter “Abraham”).

Claims 2 and 13
Claims 2 and 13 incorporate all of the limitations of claims 1 and 12, respectively, above.
On the other hand, Abraham discloses wherein the performing a view change protocol of PBFT comprises performing the view change protocol of PBFT in response to detecting any of a plurality of conditions comprising:
a number of consensus nodes in the node list is inconsistent with a number of consensus nodes in a current view (Abraham, [0014], see replicas and the need to know how many; and Abraham, [0016]-[0019], see view change as a result of a failure of a proposer [i.e., incontinent number of consensus nodes]);
consensus node identifiers in the node list are inconsistent with consensus node identifiers in the current view;

identifiers of activated consensus nodes in the node list are inconsistent with identifiers of the consensus nodes in the current view.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Abraham’s teachings to the combination of Maeda and Zhebing.  A skilled artisan would have been motivated to do so in order to provide a more efficient scheme for performing view changes in PBFT and other similar protocols, see Abraham, [0010].  In addition, both/all of the references (Maeda, Zhebing and Abraham) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed computing.  This close relation between/among the references highly suggests an expectation of success.

Claim 8
With respect to claim 8, the combination of Maeda, Zhebing and Abraham discloses wherein the performing a view change comprises initiating the view change protocol of PBFT in response to receiving a message broadcast by the second consensus node for initiating the view change protocol of PBFT (Abraham, [0014] and [0015], see prepare message from a new proposer [i.e., second consensus node]).

Claims 9 and 18
With respect to claims 9 and 18, the combination of Maeda, Zhebing and Abraham discloses wherein a number of replicas in the view change protocol of PBFT is a total number of the remaining consensus nodes excluding the second consensus node (Abraham, [0014], see replicas and the need to know how many).

Claim(s) 4, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zhebing in further view of Miller, US 2019/0036887 A1 (hereinafter “Miller”).

Claims 4 and 15
Claims 4 and 15 incorporate all of the limitations of claims 1 and 12, respectively, above.
On the other hand, Miller discloses wherein:
the transaction is configured to invoke a blockchain contract stored in a blockchain maintained by the blockchain network (Miller, [0042], see smart contact published to the blockchain).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Miller’s teachings to the combination of Maeda and Zhebing.  A skilled artisan would have been motivated to do so in order to ensure privacy, see Miller, [0005].  In addition, both/all of the references (Maeda, Zhebing and Miller) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed computing.  This close relation between/among the references highly suggests an expectation of success.

Claim 5
With respect to claim 3, the combination of Maeda, Zhebing and Miller discloses wherein:
the blockchain contract comprises a genesis contract or a system contract (Miller, [0243]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Androulaki et al. for information management in a database;
– Beecham for immutable bootloader and firmware validator;
– Shi et al. for high throughput blockchain consensus systems; and
– Zhuang for blockchain consensus.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152
Date: May 5, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152